Citation Nr: 0822441	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-41 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral hearing loss 
was not present until many years after service, and is not 
related to service.  

2.  The veteran's currently diagnosed tinnitus was not 
present until many years after service, and is not related to 
service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The veteran contends that he suffers from bilateral hearing 
loss which he claims
was incurred while in service as a result of exposure to 
small arms fire, artillery, and mortars.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered a disability under VA regulations.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may still 
be established by evidence demonstrating that the disease was 
in fact incurred or aggravated by service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

On the outset, the Board notes that the service treatment 
records (STRs) do not contain any disclosures of ear problems 
experienced by the veteran during service.  The March 1971 
separation examination noted that the ears and drums were 
within the normal range and included a statement where the 
veteran proclaimed he was in "good health" at the time of 
the examination.  

Given the extensive passage of time since separation from 
service, the veteran underwent a VA audiology examination.  
On the authorized audiology examination in April 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
35
LEFT
25
35
25
20
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  The 
average pure tone hearing loss on the authorized audiology 
exam in December 2006 was 26.25 decibels in the right ear and 
28 decibels in the left ear.  The Board recognizes that the 
veteran meets the hearing loss criteria of 38 C.F.R. § 3.385 
because the speech recognition scores were less than 94 
percent.  

In addition to meeting the requirements under 38 C.F.R. 
§ 3.385, the veteran still needs to demonstrate that the 
current hearing loss disability is attributable to service.  
The Board notes that the claims file does not contain any 
service records which confirm and corroborate the veteran's 
claims of exposure to loud noise such as artillery.  The Form 
DD214 and the May 2005 RO rating decision disclose the 
veteran's military occupational specialty (MOS) as a 
"physical activity specialist."  No evidence exists to 
confirm whether performing this MOS would expose the veteran 
to severe acoustic trauma such as artillery fire.  

The April 2005 VA audiology report, the June 2005 Notice of 
Disagreement (NOD), and the February 2006 Statement in 
Support of Claim contain statements describing the loud 
acoustic trauma such as truck engine noise, artillery, and 
mortar fire the veteran was exposed to and the related duties 
he performed which led to the exposure.  The Board finds that 
the veteran has not clearly explained how serving as a 
"physical activity specialist" would result in being 
exposed to acoustic trauma such as artillery fire.  
Therefore, the Board finds the veteran's statements lack 
credibility given the absence of supporting evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see 
also Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

In addition, even if the veteran had exposure to acoustic 
trauma, there is no competent basis to conclude that such 
exposure result in any current hearing loss.  In fact, the VA 
examiner noted in the April 2005 audiology examination report 
the absence of evidence showing treatments and examinations 
for the ear during service and the veteran's statement of 
"good health" from the March 1971 separation examination.  
The VA examiner stated: "Unless other data indicates 
otherwise these findings do not support a claim for HL 
(hearing loss) and tinnitus attributable to military related 
noise induced conditions."

The Board acknowledges the statements provided by the veteran 
in the June 2005 Notice of Disagreement (NOD) and February 
2006 Statement in Support of Claim where he claims that his 
hearing loss disability occurred from his time in service.  
However, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In the present case, the objective 
testing has greater probative value than the subjective 
opinions of the veteran regarding the causation of the 
hearing loss.  Furthermore, the Board cannot accept the 
statements made by the veteran's representative in the June 
2008 Informal Hearing Presentation for the same reasons. 

Finally, the Board, also, notes that subsequent to service, 
no competent medical evidence of hearing loss was available 
until the April 2005 VA audiology examination.  This 
examination was conducted more than 30 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The evidence does not show that the veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a bilateral hearing loss.  Even 
though the Board finds that the veteran has met one of the 
hearing loss criteria under 38 C.F.R. § 3.385, the STRs and 
the absence of post-service treatment records do not show the 
veteran meeting the criteria for a granting of a service 
connection claim under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303.  The veteran's currently diagnosed 
bilateral hearing loss was not present until many years after 
service, and is not related to service.  

When the preponderance of the evidence is against a claim, it 
must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine in adjudicating the claim for service 
connection.  As the preponderance of the evidence weighs 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
Board concludes that a hearing loss disability was not 
incurred in or aggravated by service.  

Tinnitus

The veteran contends that he suffers from tinnitus which he 
claims was incurred while in service as a result of exposure 
to small arms fire, artillery, and mortars.  

As discussed above, the veteran underwent a VA audiology 
examination in April 2005.  The VA examiner concluded in the 
examination report that the veteran's tinnitus is not 
attributable to service.  As such, the only medical opinion 
regarding whether the veteran's current complaints of 
tinnitus could have resulted from noise exposure during 
service weighs against the claim.  Although the veteran has 
given his own opinion that his current tinnitus resulted from 
noise exposure during service, the U.S. Court of Appeals for 
Veterans Claims has generally held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Therefore, the Board finds that the preponderance of the 
evidence shows that the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2005, the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's service treatment 
records have been obtained.  He has been provided a VA 
audiology examination.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a tinnitus is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


